Mr. JUSTICE TRAPP, dissenting: The evidence discloses that the dead fish were found at the places of discharge of the drain from the Craig lot and at the place where the manure solids moved into the stream bed. The evidence shows that the dead fish were found on the upstream side of the other discharges of poisonous material shown in the evidence. The opinion appears to state that Farney v. Anderson requires that there be expert opinion stated into the record, that the solid manure and liquid discharge by Craig were the cause of the death of the fish. Here one finds a substantial difference from the problem treated in Farney. There the court considered evidence of certain acts or conduct by a physician in prescribing and treating a patient. In a hearing before the Medical Disciplinary Board the issue was whether the physician had violated the standards of the Medical Practice Act. There was no evidence, however, stated into the record which disclosed the correct medical standards under the circumstances. The court held that such medical standards must be established by evidence from physicians or other qualified persons for while the members of the Medical Disciplinary Board presumably had knowledge or expertise which permitted them to determine the question, neither that knowledge or expertise nor any other knowledge appeared in the record with a result that upon judicial review a court was unable to ascertain whether the administrative decision was contrary to the manifest weight of the evidence. In this record, however, there is evidence that in the stream adjacent to the Craig farm, the oxygen count had been caused to fall below the minimum level established by the regulations of the Pollution Control Board and that when measured the oxygen count was just at or minimally above the level which would sustain fish fife. There was further evidence that when the oxygen level had been lowered below such minimum it tended to be restored by the passage of time. Thus, it appears that this record contains probative facts upon which the administrative agency is qualified to exercise its experience and expertise. This court cannot say that the order entered was contrary to the manifest weight of the evidence. I would affirm the order entered.